Case: 19-20791     Document: 00515582539         Page: 1     Date Filed: 09/29/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                    September 29, 2020
                                  No. 19-20791
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jaelon David Harris,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:17-CR-681-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Jaelon David Harris pleaded guilty without a plea agreement to
   interference with commerce by robbery in violation of 18 U.S.C. § 1951(a),
   and using and brandishing a firearm during and in relation to a crime of
   violence in violation of 18 U.S.C. § 924(c), and he was sentenced to 49


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20791     Document: 00515582539             Page: 2   Date Filed: 09/29/2020




                                      No. 19-20791


   months of imprisonment on the robbery count and 84 months on the firearm
   count, to run consecutively, for a total of 133 months, and three years of
   supervised release. He argues that the district court erred in applying the
   four-level sentencing enhancement in U.S.S.G. § 2B3.1(b)(4)(A) for
   abduction of the store employees. He recognizes that his argument is
   foreclosed in this circuit by United States v. Johnson, 619 F.3d 469, 474 (5th
   Cir. 2010), but he seeks to preserve the argument for further appellate
   review.
          For robbery offenses, the Guidelines provide a four-level
   enhancement “[i]f any person was abducted to facilitate commission of the
   offense or to facilitate escape.” § 2B3.1(b)(4)(A). A person is abducted if he
   or she is “forced to accompany an offender to a different location.” U.S.S.G.
   § 1B1.1, comment. (n.1(A)). The phrase “a different location” is interpreted
   flexibly and on a case-by-case basis, “not mechanically based on the presence
   or absence of doorways, lot lines, thresholds, and the like.” United States v.
   Hawkins, 87 F.3d 722, 726-28 (5th Cir. 1996). We have “consistently held
   that the forced movement of a bank employee from one room of a bank to
   another—so long as it is in aid of commission of the offense or to facilitate
   escape—is sufficient to support the [abduction] enhancement.” United
   States v. Smith, 822 F.3d 755, 764 (5th Cir. 2016) (internal quotation marks,
   brackets, and citation omitted).
          The record shows that Harris forced one store employee, at gunpoint,
   to move from the entrance of the store back into the store, and he forced
   another employee, at gunpoint, to move to a back room of the store to open
   the safe. Accordingly, on the facts of this case, the district court did not
   clearly err in applying the abduction enhancement. See Johnson, 619 F.3d at
   472, 474.
          AFFIRMED.




                                           2